DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 10/25/2021.
Claims 1-17 and 20-22 are pending and are examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the Priority rejection, Applicant is of the opinion that Par. [23-25] of the Parent Provisional Applications 62/572,366 provides adequate support and enablement as blockchains were known in the art at the time of the invention.
Examiner fully considers Applicant’s position, but respectfully disagree because the rejection is not based on that blockchains were known in the art at the time of the invention, but that Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as the section, Par. [23-25] of the Parent Provisional Applications 62/572,366, pointed out by the Applicant only provides adding the evaluation results along with the rest of the transaction data to the blockchain.  However, the claim requires adding the validated transaction
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that the claims are directed to methods and systems that add attribution to a transaction implemented in a blockchain as noted in paragraph [0032], which provide for enhancement of the reliability of blockchain transactions by providing the physical attribution of each transaction request hence do not understand why adding additional structure and validation methods to enhance the reliability of blockchain transactions are not related to a practical application which transform a blockchain into a blockchain structured with additional blocks providing enhanced reliability.  Further, Applicant adds, the claims of the instant application are not a conventional approach in the field of computer-related validation, the claims of the instant application are directed to improvement in a computer-related technology and the claims of the instant application are not directed to an abstract idea as similar to Enfish.
Examiner fully considers Applicant’s position, but respectfully disagree because the claims recite receiving and validating a transaction request that includes information useful for verifying the identity of the user, and keeping a record of the validated transaction request, which is an abstract idea.  Although the claim recites that the data represents behavioral metrics representing an effort attributed to a user of the user input device, the claim only provides a description of the data.  Since the data is data used to verify the identity of a user, as similar to including a credential, such as a PIN, or biometrics in the transaction request and doesn’t recite any limitations that go beyond the behavior data being included in the request, such as limitation that would describe how the user’s effort at the input device is measured using sensor or other devices.  Further, the use of a blockchain to store the transaction request doesn’t provide a practical application because the blockchain is only being used a tool to store the information.  
With respect to the rejection relied up on is not based on (Enfish, LLC v. Microsoft Corp), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that Battle does not teach “... receiving a transaction request including a transaction with a representation of user metrics from a user input device, the user metrics including one or more behavioral metrics representing an effort attributed to a user of the user input device... requesting validation from an effort validation server... receiving a metric validation … indicating a validated transaction... adding the validated transaction to a blockchain of transactions and including the metric with the validated transaction in the blockchain such that the transaction of the transaction request is validated and attributed in the blockchain,” as recited in amended claim 1.
Examiner fully considers Applicant’s position, but respectfully disagree because Battle discloses,
“User device 120 may capture sensor data 402. As noted above, user device 120 may include at least one of a video sensor, a voice sensor, and/or an image sensor. The following example employs a video and/or image sensor. In this example, user device 120 may capture one or more images (e.g., of a user's face). In some embodiments, when both video capture and still image capture are options, user device 120 may utilize video capture preferably to still image capture, because it may be harder to commit fraud with video capture than still image capture. For example, a video may capture a live user's face with relative certainty, because the face will move and change, but in the case of a still image, a user could potentially take a still image of an image of a person, rather than a live person. In some embodiments, user device 120 may require the image capture to use video, rather than still imaging. For example, if a user attempts to submit a still image, user device 120 may reject the image, requiring “liveness” of the image in order to proceed.
FIG. 6 shows a transaction process 600 according to an embodiment of the present disclosure. A user wishing to conduct a transaction may login 602, for example by performing the biometric scan at user device 120 as discussed above (e.g., see processes 400 and 500) and/or providing additional information such as a username and/or password. The first time a user logs in (e.g., to create an account), user device 120 may generate a user template (e.g., see process 400) and require a user to create a wallet including bank information. The user may provide bank information and/or other account information, such as identifying information, to populate the wallet. For example, server 110 may store coins purchased by the user in a virtual wallet maintained by the server and associated with the user's identity. Biometric data associated with the user's identity may be stored separately from the virtual wallet.
Server device 110 may receive an accurate template for a user 502. In some embodiments, this may include receiving sensor data from user device 120 and verifying its accuracy. For example, server device 110 may receive a template created as described above and compare it with one or more stored templates for the user in server device 110 memory, using one or more matching algorithms (e.g., which may be any visual matching algorithm known in the art). If the template is more accurate than a threshold level (e.g., 99%), the template may be considered accurate. In other embodiments, server device 110 may receive a template that has already been verified as accurate at this stage.
User device 120 and/or server device 110 may extract biometric data from the processed sensor data 406. For example, user device 120 and/or server device 110 may identify a face from the 3D object with 2D image overlaid thereon. User device 120 and/or server device 110 may detect periocular data in the sensor data, for example by detecting a pattern around the eye of the person being imaged. User device 120 may detect perilabium data in the sensor data, for example by detecting a pattern of the lips of the person being imaged. In an example where sound data is captured, user device 120 and/or server device 110 may detect sound patterns unique to and/or indicative of the user's voice.
User device 120 may generate a transaction request and send it to server device 110 based on user input 604. The following example supposes the user would like to buy a cryptocoin, but a user may also sell coins and/or exchange coins for goods or other currencies with other users. To buy a coin, the user may select bank(s) associated with their profile (e.g., during the setup described above) through the UI provided by user device 120. The user may select an amount to spend and identify a particular type of coin to buy, e.g., selfieGOLD (backed by gold), selfieDIAMOND (backed by diamonds), selfiePLATINUM (backed by platinum), selfieBLACKSANDS (backed by blacksands), and/or other currencies.
Server device 110 may record the transaction 610. For example, server device 110 may utilize any blockchain algorithm to maintain a blockchain serving as a distributed ledger of transactions. Each block in the blockchain may include a transaction record. A transaction record may include, for example, transaction data (e.g., value of coins exchanged, backing commodity information, payor and payee information, transaction location, etc.) and authentication data for each party to the transaction (e.g., template data generated as described above).” (In at least Pars. 49, 57, 68-69, 72)
Battle does not explicitly disclose the validation server being a separate effort validation server and metric validation server.  However, this only involves separating the functionality performed by server device of a single system into two separate systems or servers.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))

Claim Objections
Claims 4 and 12 is objected to because of the following informalities of repeating word of screen as the claims 4 and 12 recite “wherein the user metrics comprise a representation of gestures associated with user interaction with a user device touch screen screen.”  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  (See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).
The respective Parent Provisional Applications 62/572,366, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The respective Parent Provisional Applications 62/572,366 at least do not disclose “adding the validated transaction to a blockchain of transaction and including the metric with the validated transaction in the blockchain such that the transaction of the transaction request is validated and attributed in the blockchain, (Claims 1, 9 and 17).
The disclosure of the respective Parent Provisional Applications 62/572,366, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, the present application does not gain the benefit of priority to Parent Provisional Applications 62/572,366.
Therefore, as claims 1, 9 and 17 of the present application are not supported by the disclosure of prior-filed Provisional Applications 62/572,366, the current claims 1-16 and 17-20 of present application do not receive priority to the filing dates of Parent Provisional Applications 62/572,366.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-8 are directed to a method (Process).  Claims 9-16 are directed to a system (Machine).  Claims 17 and 20-22 are directed to a non-transitory machine-readable storage device (Article of Manufacture).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites transaction data management/storing transaction record, which is an abstract idea.  Specifically, the claims recite "receiving a transaction request including a transaction with a representation of user metrics from a user, the user metrics including one or more behavioral metrics representing an effort attributed to a user of the user; requesting validation from an effort validation by providing the representation of the user metrics to the effort validation; receiving a metric validation from the effort validation, indicating a validated transaction; and adding the validated transaction to transactions and including the metric with the validated transaction in such that the transaction of the transaction request is validated and attributed," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve receiving transaction request with user information of the user effort, requesting an entity to validate the transaction by providing the representation of the user metrics to the effort for accuracy with regard to the user information and receiving a confirmation to the validation request before storing transaction information to a leger.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “executing stored instructions using one or more processors including,” “user input device,” “server,” and “blockchain” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “executing stored instructions using one or more processors including,” “user input device,” “server,” and “blockchain” performs the steps or functions of " receiving a transaction request including a transaction with a representation of user metrics from a user, the user metrics including one or more behavioral metrics representing an effort attributed to a user of the user; requesting validation from an effort validation by providing the representation of the user metrics to the effort validation; receiving a metric validation from the effort validation, indicating a validated transaction; and adding the validated transaction to transactions and including the metric with the validated transaction in such that the transaction of the transaction request is validated and attributed,”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “executing stored instructions using one or more processors including,” “user input device,” “server,” and “blockchain” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction data management/storing transaction record.  As discussed above, taking the claim elements separately, the “executing stored instructions using one or more processors including,” “user input device,” “server,” and “blockchain” perform the steps or functions of “receiving a transaction request including a transaction with a representation of user metrics from a user, the user metrics including one or more behavioral metrics representing an effort attributed to a user of the user; requesting validation from an effort validation by providing the representation of the user metrics to the effort validation; receiving a metric validation from the effort validation, indicating a validated transaction; and adding the validated transaction to transactions and including the metric with the validated transaction in such that the transaction of the transaction request is validated and attributed,"  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction data management/storing transaction record.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-16 and 20-22 further describe the abstract idea of transaction data management/storing transaction record.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (US 2018/0232739).
With respect to claims 1, 9 and 17, Battle discloses method, a system and a non-transitory machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to validate and provide attribution to blockchain transactions, a processor; a communication device coupled to the processor for communicating with other devices; a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor to perform operations comprise operations to executing stored instructions using one or more processors including (Fig. 1-3A; Pars. 13-15, 33-36):
receiving a transaction request including a transaction with a representation of user metrics from a user input device, the user metrics including one or more behavioral metrics representing an effort attributed to a user of the user input device (Figs. 4-6; Pars. 15, 48-51, 54-57, 64, 66-69, 72);
requesting validation by providing the representation of the user metrics (Fig. 5; Pars. 15-16, 57, 61, 73);
receiving a metric validation, indicating a validated transaction (Fig. 5; Pars. 15-16, 55, 57, 61, 65-66, 71); and 
adding the validated transaction to a blockchain of transaction and including the metric with the validated transaction in the blockchain such that the transaction of the transaction request is validated and attributed in the blockchain (Fig. 6; Pars. 16, 36, 67, 72-73).
Battle also discloses that the validation server can include a plurality of servers (Par. 16). However, Battle does not explicitly disclose the validation server being a separate effort validation server and metric validation server.  However, this only involves separating the functionality performed by server device of a single system into two separate systems or servers.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 2-3, 10-11 and 21, Battle discloses all the limitations as described above.  Additionally, Battle wherein the attribution comprises a representation of user efforts that preserve anonymity of the user (privacy), and wherein the user metrics comprise a representation of user keyboard efforts obtained from a user device keyboard (Figs. 4-6; Pars. 14-15, 34-35, 41, 48-49, 55-57, 64-69, 76, 89).
With respect to claims 4, 12, 19 and 22, Battle discloses all the limitations as described above.  Additionally, Battle discloses wherein the user metrics comprise a representation of 
With respect to claims 5-6 and 13-14, Battle discloses all the limitations as described above.  Additionally, Battle discloses wherein the server running (operable to run) an application performing perform the receiving of the transaction request, the requesting of the validation, receiving the metric validation, and the adding of the validated transaction to the blockchain (Fig. 3A; Pars. 15-16, 33).
Battle also discloses that the validation server can include a plurality of servers (Par. 16). However, Battle does not explicitly disclose wherein the effort validation server (is a separate server from a server).  However, this only involves separating the functionality performed by server device of a single system into two separate systems or servers.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))

Claims 7-8, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (US 2018/0232739) in view of Georgiadis et al. (US 2021/0014060)
With respect to claims 7-8, 15-16 and 20, Battle discloses all the limitations as described above.  Additionally, Battle discloses wherein the user metrics comprise biometric data (of the user) (Figs. 4-6; Pars. 15, 48-49, 55-57, 66-69).
Battle does not specifically disclose encrypted biometric.  Georgiadis disclose encrypted biometric (Figs. 1, 3; Par. 261).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the digital assets such as cryptocurrencies that may be secured with biometric information (Par. 12) of Battle in view of encrypted biometric (Figs. 1, 3; Par. 261) of Georgiadis in order to improve the security of the accounts and trustworthiness of the transactions (Battle, Par. 12) and to communicate sensitive user information securely using encrypted communications (Georgiadis, Par. 261).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
PGPub Nagelberg et al. (US 10,396,985). receiving a transaction request with a representation of user metrics from a user input device; requesting validation by providing the representation of the metrics to the effort validation server; receiving a metric validation; and adding the transaction to a blockchain of transactions, the transaction having been validated and including the metric with the transaction in the blockchain such that the transaction is validated and attributed (Figs. 1-8; Col. 11, Line 5-Col. 12, Line 42).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685